J-S11036-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ADAM HAWK WATSON,                          :
                                               :
                       Appellant               :      No. 1303 WDA 2019

                  Appeal from the Order Entered July 22, 2019
               in the Court of Common Pleas of Crawford County
             Criminal Division at No(s): CP-20-CR-0000168-2013,
                            CP-20-CR-0000240-2013

BEFORE: NICHOLS, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                              FILED APRIL 17, 2020

        Adam Hawk Watson (“Watson”) appeals, pro se, from the Order denying

his Motion for Notes of Testimony.1 We quash the appeal.

        Watson was charged at CP-20-CR-0000168-2013 (“No. 168-2013”) and

CP-20-CR-0000240-2013 (“No. 240-2013”).               The cases were ultimately

joined, and Watson pled guilty to indecent assault at No. 168-2013, and to

rape and indecent assault at No. 240-2013.2 The trial court sentenced Watson

____________________________________________


1 We note that after a sentence becomes final, the Post Conviction Relief Act
(“PCRA”) becomes “the sole means for obtaining collateral review, and any
petition filed after the judgment of sentence becomes final will be treated as
a PCRA petition.” Commonwealth v. Johnson, 803 A.2d 1291, 1293 (Pa.
Super. 2002); see also 42 Pa.C.S.A. § 9542. Thus, Watson’s Motion for Notes
of Testimony is properly considered a PCRA Petition.

2   See 18 Pa.C.S.A. §§ 3126(a)(2), 3121(a)(1), 3126(a)(4)
J-S11036-20



to an aggregate term of 84 to 300 months in prison, and granted 272 days of

credit for time served. Watson did not file a post-sentence motion or direct

appeal.

       After additional procedural history not relevant to the instant appeal,

Watson filed a pro se Motion for Notes of Testimony, which contained both

docket numbers, on July 19, 2019. The trial court denied Watson’s Motion on

July 22, 2019, and Watson, pro se, filed the instant timely appeal.3 The single

Notice of Appeal        listed both docket Nos. 168-2013 and 240-2013.

Nevertheless, the trial court filed a 1925(a) Opinion explaining the basis for

denying Watson’s Motion for Notes of Testimony.

       This Court issued a Rule to Show Cause on September 11, 2019,

directing Watson to explain why we should not quash the appeal based on our

Supreme Court’s decision in Commonwealth v. Walker, 185 A.3d 969, 971

(Pa. 2018) (holding that “where a single order resolves issues arising on more

than one docket, separate notices of appeal must be filed for each of those

cases.”). See Order, filed 9/11/19. Watson did not file a response.

       Before addressing Watson’s substantive claims, we first must determine

whether Watson’s Notice of Appeal complies with Pa.R.A.P. 341 and our




____________________________________________


3The trial court did not order Watson to file a 1925(b) concise statement, and
Watson did not file a 1925(b) concise statement. See Commonwealth v.
Antidormi, 84 A.3d 736, 745 n.7 (Pa. Super. 2014) (stating that a defendant
does not waive issues for failure to file concise statement when the trial court
did not order him to do so).

                                           -2-
J-S11036-20



Supreme Court’s decision in Walker. The Official Note to Pa.R.A.P. 341(a)

provides, in relevant part, as follows:

      Where…one or more orders resolves issues arising on more than
      one docket or relating to more than one judgment, separate
      notices of appeal must be filed. Commonwealth v. C.M.K., 932
A.2d 111, 113 & n.3 (Pa. Super. 2007) (quashing appeal taken by
      single notice of appeal from order on remand for consideration
      under Pa.R.Crim.P. 607 of two persons’ judgments of sentence).

Pa.R.A.P. 341, Official Note.

      In Walker, our Supreme Court held that pursuant to Rule 341, “where

a single order resolves issues arising on more than one docket, separate

notices of appeal must be filed for each case.” Walker, 185 A.3d at 971. Our

Supreme Court concluded that “[t]he Official Note to Rule 341 provides a

bright-line mandatory instruction to practitioners to file separate notices of

appeal….   The failure to do so requires the appellate court to quash the

appeal.” Id. at 976-77. Our Supreme Court applied its holding prospectively

to appeals filed after June 1, 2018. Thus, where one or more orders resolves

issues arising on more than one docket or relating to more than one judgment,

separate notices of appeals must be filed. Commonwealth v. C.M.K.,

supra.

      Our review discloses that Watson filed one Notice of Appeal that listed

both trial court docket numbers.          Consistent with foregoing precedent,

Watson has failed to comply with Pa.R.A.P. 341(a) and our Supreme Court’s

decision in Walker. Consequently, we are constrained to quash the instant

appeal.


                                      -3-
J-S11036-20



     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/17/2020




                          -4-